DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed April 4th, 2022 have been entered. Claims 5-7, 10-11, 16-36, and 40-53 remain pending in the application. Applicant’s amendments to the claims have overcome the Claim Objections and 112b Rejections (directed to claims 21-23, 25, and 32) previously set forth in the Non-Final Office Action mailed September 13th, 2021, alongside the matters of non-compliance set forth in the notice of noncompliance/non-responsiveness mailed March 28th, 2022 and are hereby withdrawn in light of their correction. However, the 112b Rejection directed to claim 34 is withdrawn under the limitation “original” language, claim 34 is rejected under the limitation “initial” language for similar reasons as those previously set forth and those as set forth below in light of applicant’s disclosure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 (and all dependents thereof) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 34, the limitation “an initially manufactured mattress” and “said initially manufactured mattress” are recited. The term ‘initially’ is a confusing and appears to be a relative term that is not further clarified by applicant’s specification. While applicant alleges paragraph 0171 clarifies ‘initially’ as being incapable of after market modification (See Remarks, page 12, first line), Applicant’s specification also states in paragraphs 0078 and 0093 “an originally manufactured mattress with only two core assemblies may be enhanced by the end-user… on an "after-market" basis atop the original two core elements 601 and 603” and “an originally manufactured mattress conforms to the design depicted in FIGS. 4 and 5, and the two core assemblies may be enhanced by the end-user… on an "after-market" basis atop the original two core elements 801 and 802.”, and furthermore in paragraph 0187(c) states “Ticking means the outermost layer of fabric or related material that encloses the core and upholstery materials of a mattress or mattress pad”. In paragraph 00170, applicant further states “The present disclosure relates to a ticking assembly, which includes the outermost layer of fabric, fabrics and/or related material that encloses a core and upholstery materials of a mattress or mattress pad”. Applicant’s claim for a particular understanding of ‘initially’ is confusing as applicant offers in numerous instances that the zipperless ticking assembly is clearly modular, such as in paragraph 0039 “the ability to easily remove and install and even launder a removable nested, zipperless ticking assembly or exterior most fabric used in the construction of the composite article”, paragraphs 00144 and 00145 “which would allow removal and replacement of the nested, zipperless mattress ticking assembly”; paragraph 00146 “In some embodiments, the upper and lower mattress ticking assemblies may be attached along and adjacent one of the sides of the mattress assembly, which would allow removal and replacement of the nested, zipperless mattress ticking assembly” and paragraph 00219 “Additionally, a mattress ticking assembly with a modular design approach such as that depicted by the present disclosure would afford the end-user with the ability to replace a soiled ticking element without disposing of the entire mattress or entire ticking assembly itself”. The term ‘initially’ therefore has no explicit definition. The term itself seems to still fall within a relative term that can include the definition (unbounded) as firstly manufactured, despite the entirety of applicant’s invention being manufactured (by the preamble ‘manufactured’). In which case it is not clear what the limitation should be as it’s an otherwise redundant limitation (upon appropriate allowance of a claim prospectively). For the purposes of examination, the limitation “initially” is construed to be cancelled or otherwise without patentable weight as determination of such is not made clear by applicant’s specification and intrinsic evidence cited above.
Claims 5-7, 10-11, 16-33, and 40-53 are additionally rejected under U.S.C 112(b) or pre-AIA  USC 112 second paragraph as being dependent on a rejected base claim and necessitating the limitations therein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 5-7, 10, 16-28, 32, 35-36, and 41-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brogden (U.S. Pat. No. 7,062,808) in view of McCain et al. (U.S. Pub. No. 20020088054) hereafter “McCain” and Rensink (U.S. Pub. No. 2013/0111672). As notice, in light of applicant’s amendments and the order/dependencies thereof altering considerably, Examiner must evaluate claim 34 before all others as the sole independent claim of applicant’s application, attempt will be made to keep the claims in order of dependency.
Regarding claim 34, Brogden discloses (FIGS. 1 and 2) a
As applicant defines in paragraph 00187(a) “Mattress means a ticking filled with a resilient material used alone or in combination with other products intended or promoted for sleeping upon”. Where further, applicant defines in paragraph 00187(c) “Ticking means the outermost layer of fabric or related material that encloses the core and upholstery materials of a mattress. A mattress ticking may consist of several layers of fabric or related materials quilted together”. Wherein Brogden states “the top encasing 14 can be made from, for example, at least one of the following materials: a knit polyester, a knit polyester with a polyurethane backing, a spunbond/meltblown/spunbond olefin, a woven polyester, a woven cotton-polyester blend, and combinations thereof” (Col. 5, lines 51-55); where further “The bottom encasing 12 and the top encasing 14 can be made from the same materials or different materials” (Col. 5, lines 32-34). Therefore, because Brogden’s encasings can be fabric in material (as stated in Col. 5, lines 51-55 and further understood to be applicable to the bottom encasing as stated in Col. 5, lines 32-34), and the encasings are the outermost layer of fabric or related materials that encloses the core and upholstery materials of a mattress’, Brogden clearly presents a ticking exact to applicant’s explicit definitions that culminates in a full mattress. Where applicant has further explicitly defined a mattress to concern a ticking filled with a resilient material used alone or in combination with other products intended or promoted for sleeping upon. Notably the mattress of Brogden (10; FIG. 10) can be used alone or in combination with other products, is a resilient material, and such resilient material is further encased in a ticking as applicant sets forth in paragraph 00187 under explicit definitions.
However, Brogden does not explicitly disclose said mattress core assembly comprising a plurality of foam elements; nor a fire barrier layer disposed between said upper mattress ticking assembly and said mattress core assembly; and wherein said original manufactured mattress having flame resistant properties that meets the flammability standards of 16 CFR 1633.
Regardless, Rensink teaches (FIG. 3) a mattress assembly (as illustrated in FIG. 3) comprising a mattress ticking assembly (22; FIG. 3), a mattress core assembly (18, 12, 20; FIG. 3), wherein the mattress core assembly comprises a plurality of foam elements (As exemplified in FIG. 2).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the plurality of foam elements in Rensink (18, 12, 20) into the core of Brogden (10; FIG. 2). Where the results would have been predictable as both Brogden and Rensink concern bedding assemblies with mattress cores thereof. Where further advantageously, the incorporation thereof would provide additional comfort to the bed occupant as recognized in Rensink (paragraph 0021: “one or more cushion layers… provide the mattress with additional comfort and may be used alone or in various combinations”).
Rensink further teaches a fire barrier layer disposed between an upper mattress ticking assembly and a mattress core assembly (paragraph 0027 and paragraph 0007 that a “flame or fire retardant sock (referred to as an FR sock) may also be provided to enclose the completed mattress. Per regulations, this provides a covering for the mattress that meets an open flame standard. Alternatively, a flame retardant or resistant fiber layer may be provided below quilting if desired”)
Therefore, it would have been further obvious to one of ordinary skill in the art at the time the application was effectively filed to have produced or simply modified the construction of the mattress assembly of Brogden (as illustrated in FIG. 1) to provide adequate flame resistant properties necessary for the mattress assembly as a whole to meet flammability standards by making the mattress flame resistant as Rensink prescribes (paragraph 0007; through a fire barrier) such that the mattress provides flame resistant properties necessary for the mattress to meet flammability standards (as by a fire barrier; paragraph 0007). Where the results would have been predictable as both Rensink and Brogden are concerned with bedding systems, and advantageously, the inclusion of a fire barrier would confer flame resistant properties necessary for the mattress assembly to meet flammability standards as required by 16 CFR 1633 (a public law) and as Rensink prescribes/teaches (paragraph 0007).
However, Brogden still does not explicitly disclose wherein the upper mattress ticking assembly is an integral upper mattress ticking assembly (14; FIG. 1) having an upper portion and a lower portion comprising: the upper portion comprising an upper side extending over said top side of said mattress core assembly and a first peripheral portion extending over an upper portion of said peripherally-extending side of said mattress core assembly; the lower portion comprising a second peripheral portion extending over a lower portion of said peripherally-extending side of said mattress core assembly, and a lower side disposed under only a portion of the bottom side of the mattress core assembly; said upper side and said first peripheral portion comprising a first ticking fabric, said second peripheral portion and said lower side comprising a second ticking fabric, said first peripheral portion of said first ticking fabric attached to said second peripheral portion of said second ticking fabric, and said first ticking fabric being different from said second ticking fabric.
Regardless, McCain teaches (FIGS. 4 and 8-10) a mattress assembly with an upper mattress ticking assembly (as illustrated in FIGS. 4 and 8-10) having an upper portion (134/32; FIG. 10) and a lower portion (135/135a) comprising: the upper portion comprising an upper side (32) extending over said top side of said mattress core assembly (as illustrated in FIG. 10) and a first peripheral portion (134) extending over an upper portion of said peripherally-extending side of said mattress core assembly (As illustrated in FIG. 10); the lower portion comprising a second peripheral portion (135a; as illustrated in FIGS. 10 and conveyed through FIGS. 4 and 8/9) extending over a lower portion of said peripherally-extending side of said mattress core assembly (as illustrated in FIGS. 10 and conveyed through FIG. 4), and a lower side (135; FIG. 10) disposed under only a portion of the bottom side of the mattress core assembly (as illustrated in FIG. 10 and as conveyed through FIG. 12); said upper side and said first peripheral portion comprising a first ticking fabric (paragraph 0037: “fabricated from separate pieces of different material such as a textile sheet material 134”), said second peripheral portion and said lower side comprising a second ticking fabric (paragraph 0037: “…and a less expensive, less attractive sheet of textile material 135 such as a nylon scrim, respectively”), said first peripheral portion of said first ticking fabric attached to said second peripheral portion of said second ticking fabric (paragraph 0036: “The two separate pieces of material are joined together at their adjoining peripheries 134b and 135a”), and said first ticking fabric being different from said second ticking fabric (as clarified in paragraph 0037).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the differentiated material configuration of McCain’s upper mattress ticking assembly (as illustrated in FIGS. 8-10) into the upper mattress ticking assembly of Brogden (14; FIG. 1). Where the results would have been predictable as both Brogden and McCain are concerned with mattress assemblies, and further advantageously, the cost of manufacture would be reduced as McCain indicates (Paragraph 0037: “a less expensive, less attractive sheet of textile material 135 such as a nylon scrim, respectively”), where obviously, the attractiveness of the sheets is marginal due to the sheet being disposed toward the bottom general scrutinizing view. Therefore it would be more cost effective to produce the lower scrim sheet as a nylon scrim sheet with elastic elements thereon (37; FIG. 10).
It is to be understood that obviously and eminently in the combination of Brogden and McCain as set forth prior, it would be obvious to retain the polyurethane backing of Brogden that lends a waterproofing characteristic as the primary reference Brogden considers (Col. 2, lines 4-8).
Regarding claim 5, Brogden in view of Rensink and McCain discloses (McCain: FIG. 10) the mattress of claim 34 wherein said upper side of said upper mattress ticking assembly comprises a plurality of textile materials (McCain: 33; FIG 10) that are quilted or joined together to form a unitary fabric (As illustrated in FIGS. 8-10).
Regarding claim 6, Brogden in view of Rensink and McCain discloses (Brogden: FIG. 2) the mattress of claim 34 wherein said upper side of said upper mattress ticking assembly comprises a plurality of fabric layers (Rensink: paragraph 0007). Where notably, the inclusion of a resistant fiber layer in addition to the fiber/fabric layer of Brogden and Rensink and McCain (Brogden: 28, FIG. 2/McCain: 33; FIG. 10; Rensink: paragraph 0007), would provide such that a top side of the upper mattress ticking assembly comprises a plurality of fabric layers.
Regarding claim 16, Brogden in view of Rensink and McCain discloses (Brogden: FIG. 2; McCain: FIG. 10) the mattress of claim 34 wherein said upper side of said upper mattress ticking assembly extends over said top side of said mattress core assembly (Brogden: as illustrated in FIG. 2; McCain: as illustrated in FIG. 10), and said lower side of said upper mattress ticking assembly extends over only a portion of said lower side of said mattress core assembly adjacent to the peripherally-extending side of said mattress core assembly (Brogden: as illustrated in FIG. 2; McCain: as illustrated in FIG. 10).
Regarding claim 17, Brogden in view of Rensink and McCain discloses (Brogden: FIGS. 1 and 2; McCain: FIGS. 10) the mattress of claim 16 wherein an edge of said lower side of said upper mattress ticking assembly define an opening (Brogden: along 36; FIG. 2; McCain: along 37; FIG. 10) for receiving said mattress core assembly (Brogden: as illustrated between FIGS. 1 and 2; McCain: as illustrated in FIG. 10).
Regarding claim 35, Brogden in view of Rensink and McCain discloses (Brogden: FIGS. 1/2; McCain: FIGS. 8-10) the mattress of claim 34 wherein said upper side of said upper mattress ticking assembly extends over said top side of the mattress core assembly (Brogden: As illustrated in FIG. 2; McCain: as illustrated in FIGS. 8-10), and said peripheral portion of said upper mattress ticking assembly extends over said peripherally- extending side of said mattress core assembly and only a portion of said bottom side of the mattress core assembly adjacent to the peripherally-extending side of the mattress core assembly (Brogden: As illustrated in FIG. 2; McCain: as illustrated in FIG. 10).
Regarding claim 36, Brogden in view of Rensink and McCain discloses (Brogden: FIGS. 2; McCain: FIGS. 8 and 10) the mattress of claim 35 wherein an edge of said 
Regarding claim 41, Brogden in view of Rensink and McCain discloses the mattress of claim 34 wherein said fire barrier layer extends completely around said mattress core assembly (Rensink: Paragraph 0027: “flame or fire retardant sock (referred to as an FR sock) may also be provided to enclose the completed mattress”).
Regarding claim 42, Brogden in view of Rensink and McCain discloses the mattress of claim 34 wherein said fire barrier layer provides flame resistant properties necessary for the mattress to meet the flammability standards of 16 CFR 1633 (paragraph 0027: “Per regulations, this provides a covering for the mattress that meets an open flame standard”).
Regarding claim 43, Brogden in view of Rensink and McCain discloses the mattress of claim 34 wherein said upper mattress ticking assembly and said fire barrier layer in combination together are operable to provide flame resistant properties necessary for the mattress to meet the flammability standards of 16 CFR 1633 (paragraph 0027).
Regarding claim 44, Brogden in view of Rensink and McCain discloses the mattress of claim 34 wherein said fire barrier layer comprises one or more fire barrier interliners (paragraph 0027: “fire retardant sock”).
Regarding claim 45, Brogden in view of Rensink and McCain discloses the mattress of claim 34 wherein said second peripheral portion of said upper mattress ticking comprises a knitted fabric (Brogden: Col. 5, lines 51-53 that “In one embodiment, the top encasing 14 can be made from, for example, at least one of the following materials: a knit polyester, a knit polyester with a polyurethane backing; McCain: paragraph 0004: “skirt material layer Such pads have also been made using side skirt material which is itself knitted or woven from elastic thread” with consideration to paragraph 0037).
Regarding claim 46, Brogden in view of Rensink and McCain discloses the mattress of claim 45 wherein said knitted fabric comprises an elastic polyurethane material. Obviously and eminently in the combination of Brogden and McCain as set forth in claim 34, it would be obvious to retain the polyurethane backing that lends a waterproofing characteristic as the primary reference Brogden considered (Col. 2, lines 4-8).
Regarding claim 47, Brogden in view of Rensink and McCain discloses the mattress of claim 34 wherein said upper mattress ticking assembly comprises elastomeric properties (McCain: paragraph 0037: nylon; where nylon is known in the art to have elastomeric properties).
Regarding claim 48, Brogden in view of Rensink and McCain discloses the mattress of claim 47 wherein said lower portion of said upper mattress ticking comprises an elastomeric fabric (McCain: paragraph 0037: nylon; where nylon is known to be an elastomeric fabric in the art).
Regarding claim 49, Brogden in view of Rensink and McCain discloses (McCain: FIGS. 8 and 10) the mattress of claim 47 wherein said lower portion of said upper mattress ticking comprises an elastic band (McCain: 37; FIGS. 8 and 10 as set forth in claim 34 previously).
Regarding claim 50, Brogden in view of Rensink and McCain discloses the mattress of claim 34 wherein said first peripheral portion is sewn to said second peripheral portion. Notably, McCain sets forth in Paragraph 0036: “The two separate pieces of material are joined together at their adjoining peripheries 134b and 135a”. Where manners of joining are further set forth in McCain in paragraph 0030: “joined together in any appropriate manner, such as by stitching”.
Regarding claim 51, Brogden in view of Rensink and McCain discloses (Brogden: FIGS. 1 and 2) the mattress of claim 34 further comprising: a lower mattress ticking assembly (Brogden: 12; FIG. 1) comprising a lower side (16; FIG. 2) extending over said bottom side of said mattress core assembly (as illustrated in FIG. 2) and a peripheral portion (20; FIG. 2) extending over a portion of said peripherally-extending side of said mattress core assembly (as illustrated in FIG. 2); and said peripheral portions of said upper and lower mattress ticking assemblies overlap each other along said peripherally-extending side of said mattress core assembly (As illustrated in FIG. 2).
Regarding claim 7, Brogden in view of Rensink and McCain discloses (Rensink: paragraph 0007) the mattress of claim 51 wherein said upper mattress ticking assembly is thicker than said lower mattress ticking assembly (as eminently demonstrated in McCain: FIG. 10 and conveyed alongside Brogden: FIGS. 1 and 2).
Regarding claim 10, Brogden in view of Rensink and McCain discloses (Rensink: FIGS. 3; Brogden: FIGS. 1 and 2) the mattress of claim 34 wherein said mattress core assembly comprises a first upper mattress core assembly (24/20; FIG. 3) disposed on a second lower mattress core assembly (12/18; FIG. 3), said first mattress core assembly having a first top side (along the uppermost 22; FIG. 3), a first bottom side (atop and along 12; FIG. 3), and a first peripherally-extending side disposed between said first top side and said first bottom side (as illustrated in FIGS. 3 of Rensink), and said second mattress core assembly (12/18; FIG. 3) having a second top side (beneath and along 20; FIG. 3), a second bottom side (beneath and along the lower most 22; FIG. 3), and a second peripherally-extending side disposed between said second top side and said second bottom side (as illustrated in FIG. 3 of Rensink), and wherein said upper mattress ticking assembly extends over said first top side (Brogden: as conveyed through FIGS. 1 and 2), said peripherally- extending sides of said first and second mattress core assemblies (Brogden: as conveyed through FIGS. 1 and 2), and a portion of the bottom side of said second mattress core assembly adjacent to the peripherally- extending edge (Brogden: as conveyed through FIGS. 1 and 2).
Regarding claim 32, Brogden in view of Rensink and McCain discloses (Rensink: FIGS. 3; Brogden: FIGS. 1 and 2) the mattress of claim 51  wherein said mattress core assembly comprises a first upper mattress core assembly (24/20; FIG. 3) disposed on a second lower mattress core assembly (12/18; FIG. 3), said first mattress core assembly having a first top side (along the uppermost 22; FIG. 3), a first bottom side (atop and along 12; FIG. 3), and a first peripherally-extending side disposed between said first top side and said first bottom side (as illustrated in FIGS. 3 of Rensink), and said second mattress core assembly (12/18; FIG. 3) having a second top side (beneath and along 20; FIG. 3), a second bottom side (beneath and along the lower most 22; FIG. 3), and a second peripherally-extending side disposed between said second top side and said second bottom side (as illustrated in FIG. 3 of Rensink), and wherein said lower mattress ticking assembly extends over said bottom side and said peripherally-extending side of said second lower mattress core assembly (As illustrated in Brogden: FIGS. 1 and 2).
Regarding claim 18, Brogden in view of Rensink and McCain discloses (FIG. 2) the mattress of claim 51 wherein said upper mattress ticking assembly and said lower mattress ticking assembly are physically attached together (As illustrated in FIG. 2 as by elastic in [26]).
Regarding claim 19, Brogden in view of Rensink and McCain discloses (Brogden: FIGS. 1 and 2) the mattress of claim 51 wherein said upper and said lower mattress ticking assemblies extends over at least fifty-percent of the surface area of the mattress core assembly. Notably, the upper and lower mattress ticking assemblies completely cover the entirety of the mattress core as exemplified in FIGS. 1 and 2, therefore, the upper and lower mattress ticking assembly cover at least fifty percent of the surface area mattress core as ‘at least fifty-percent’ comprises one hundred percent.
Regarding claim 20, Brogden in view of Rensink and McCain discloses (Brogden: FIGS. 1 and 2) the mattress of claim 51 wherein said upper and said lower mattress ticking assemblies extends over the entire surface area of the mattress core assembly (As illustrated in FIGS. 1 and 2).
Regarding claim 21, Brogden in view of Rensink and McCain discloses (Brogden: FIGS. 1 and 2) the mattress of claim 51 wherein said first and second peripheral portions of said upper mattress ticking assembly and said peripheral portion of said lower mattress ticking assembly extend along the entire length of said peripherally-extending side of said mattress core assembly. As illustrated in FIG. 1 and conveyed sectionally along any given edge through FIG. 2, the peripheral portions of the upper and lower mattress ticking assembly both extend entirely along the entire length of the peripherally-extending side of the mattress core assembly along the perimeter.
Regarding claim 22, Brogden in view of Rensink and McCain discloses the mattress of claim 51 wherein said mattress ticking assembly comprises elastomeric properties. Notably, Brogden acknowledges in Col. 5, lines 51-53 that “In one embodiment, the top encasing 14 can be made from, for example, at least one of the following materials: a knit polyester, a knit polyester with a polyurethane backing”, where polyurethane is known to possess elastomeric qualities, and that further in Col. 5, lines 62-65 “The material of the bottom encasing 12 can be any barrier material, for example, a material that has some elasticity and will hug or grip the side of the mattress 10”. 
Regarding claim 23, Brogden in view of Rensink and McCain discloses (Brogden: Col. 5, lines 51-53) the mattress of claim 51 wherein at least a portion of said {upper} mattress ticking assembly comprises a knitted fabric (Col. 5, lines 51-53).
Regarding claim 24, Brogden in view of Rensink and McCain discloses (Brogden: Col. 5, lines 51-53) the mattress of claim 23 wherein said knitted fabric comprises an elastic polyurethane material (Col. 5, lines 51-53; as set forth and explained in claim 22 above).
Regarding claim 25, Brogden in view of Rensink and McCain discloses (Brogden: Col. 5, lines 51-53) the mattress of claim 51 wherein at least one of said first and second peripheral portions of said upper mattress ticking assembly comprises an elastic material (Col. 5, lines 51-53), where polyurethane is known to exhibit elastic material qualities.
Regarding claim 26, Brogden in view of Rensink and McCain discloses (Brogden: Col. 5, lines 62-65) the mattress of claim 51 wherein said peripheral portion of said lower mattress ticking assembly comprises an elastic material (Col. 5, lines 62-65).
Regarding claim 27, Brogden in view of Rensink and McCain discloses (Brogden: FIG. 1) the mattress of claim 51 wherein said upper and said lower mattress ticking assemblies are not connected to one another. As illustrated in FIG. 1, the upper and the lower mattress ticking assemblies are demonstrably not connected to one another at one instance/state.
Regarding claim 28, Brogden in view of Rensink and McCain discloses (Brogden: FIG. 2) the mattress of claim 51 wherein said upper and said lower mattress ticking assemblies are releasably attachable to one another. As illustrated in FIG. 2, the upper and lower mattress ticking assemblies are seen overlapping one another by elastic seams [26] and [40] and are releasable as illustrated in FIG. 2.
Regarding claim 52, Brogden in view of Rensink and McCain discloses the mattress of claim 48 wherein said fire barrier layer provides flame resistant properties necessary for the mattress to meet the flammability standards of 16 CFR 1633 (paragraph 0027: “Per regulations, this provides a covering for the mattress that meets an open flame standard”).
Regarding claim 53, Brogden in view of Rensink and McCain discloses the mattress of claim 48 wherein said upper mattress ticking assembly and said fire barrier layer in combination together are operable to provide flame resistant properties necessary for the mattress to meet the flammability standards of 16 CFR 1633 (paragraph 0027).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brogden in view of Rensink and McCain in further view of itself and Carlitz (U.S. Pub. No. 2017/0325597), with Carlitz used as a teaching reference.
Regarding claim 11, Brogden in view of Rensink and McCain discloses (Rensink: FIG. 3), the mattress of claim 34 wherein said mattress core assembly comprises three or more mattress core elements (Rensink: as illustrated in FIG. 3) comprising flexible foams (Rensink: paragraph 0022) arranged so that the IFD values of the flexible foams are sequenced so that the values on the outer surfaces are lower than the IFD values of the inner foam elements. Notably, Rensink acknowledges for its incorporated plurality of foams (illustrated in FIG. 3) that “The cushion layer {20} may have an IFD rating of about 6 to about 18” (paragraph 0025), “The core may also have… an IFD of about 28 to 65” (paragraph 0023) and that “Base layer 18 will typically be a piece of foam that is less dense than core 12… with an IFD of about 28 to about 70” (paragraph 0024). 
However, Brogden in view of Rensink and McCain does not explicitly disclose wherein the bottom and center foam element are explicitly recited as the IFD in particular being greater in the center/inner portion of the core and lesser at the outer portion of the core.
Regardless, Brogden in view of Rensink and McCain discloses the claimed invention except for the bottom foam element having an IFD value less the center foam element, though it is noted that the center foam element is denser. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have produced the foam elements as Rensink prescribes (paragraphs 0023-0025) such that IFD of the bottom foam element (Rensink: 18; FIG. 3, the outer element) is less than the inner center foam element (Rensink: 12; FIG. 3), where particularly, IFD is a known results effective variable in bedding that is selected pertinent to the person the bedding is intended for, where a higher IFD provides greater firmness, and a lower IFD provides softer firmness. Notably, applicant does not establish the particular arrangement of IFD values as significant, where notably in paragraph 0153, applicant notes “Alternative ordering, such as the selection of ascending values of densities and IFDs, descending values of densities and IFDs or non-sequential ordering of densities and IFDs, is anticipated by the present disclosure”. Further, the results would have been predictable, where Carlitz provides in claims 2, 4-7 that the inner portions of a mattress core may be of a greater density than the outer portions of a mattress core; since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brogden in view of Rensink and McCain in further view of Mallory (U.S. Pub. No. 2006/0080782).
Regarding claim 29, Brogden in view of Rensink and McCain discloses (Brogden: FIGS. 1 and 2) the mattress of claim 51 wherein said upper and said lower mattress ticking assemblies are attached to one another (Brogden: as illustrated in FIGS. 1 and 2).
However, Brogden does not explicitly disclose wherein said upper and said lower mattress ticking assemblies are fixedly attached to one another.
Regardless, Mallory teaches (FIG. 4) a mattress assembly (as illustrated in FIG. 4) that comprises a mattress ticking assembly that comprises upper and lower mattress ticking assemblies (164 and 136 respectively; FIG. 4), wherein the upper and the lower mattress ticking assemblies are fixedly attached to one another (along 172 and 174; FIG. 4, further clarified in paragraph 0034).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the fixedly attaching mechanisms of Mallory into Brogden (FIG. 2) between the upper and lower mattress ticking assemblies thereof (14 and 12 respectively; FIG. 2). Where Mallory acknowledges that “the single continuous overlapped flap 166 provides a continuum of gripping locations formed all around the periphery of a mattress assembly 162” (paragraph 0034).
It would have been simple modification to have incorporated the fixedly attaching mechanisms of Mallory into Brogden (as illustrated in FIG. 2) between the upper and lower mattress ticking assemblies thereof (14 and 12 respectively; FIG. 2). Where the incorporation thereof would avail Brogden a continuum of gripping locations that facilitate the ease of transfer of the mattress as Mallory acknowledges (paragraph 0034).
Regarding claim 30, Brogden in view of Rensink, McCain, and Mallory discloses (Mallory: FIG. 4; paragraph 0034) the mattress assembly of claim 29 wherein said upper and said lower mattress ticking assemblies are at least partially attached to one another with sewn seams (As illustrated in FIG. 4, further clarified in paragraph 0034).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brogden in view of Rensink and McCain in further view of itself.
Regarding claim 31, Brogden in view of Rensink and McCain discloses (FIG. 2) the mattress assembly of claim 51 wherein said {upper} mattress ticking assembly covers said {top} side of said mattress core assembly, said peripherally- extending side of said mattress core assembly, and only a portion of the {lower} side adjacent to the peripherally-extending side of the mattress core assembly.
However, Brogden does not disclose wherein said lower mattress ticking assembly extends over said bottom side of said mattress core assembly, said peripherally- extending side of said mattress core assembly, and only a portion of the upper side adjacent to the peripherally-extending side of the mattress core assembly.
Regardless, Brogden in view of Rensink and McCain discloses the claimed invention except for the lower mattress ticking covering the bottom side of the mattress core assembly, the peripheral sides, and a portion of the upper side. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have simply flipped Brogden in view of Rensink, McCain, and Mallory over, such that the upper mattress ticking assembly was thereafter the relative lower mattress ticking assembly whereupon the now flipped ‘lower’ mattress ticking assembly covers the bottom side of the mattress core assembly, the peripheral sides, and a portion of the upper side (as exemplified in FIG. 2 but flipped upside down), since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brogden in view of Rensink and McCain in further view of Balonick et al. (U.S. Pat. No. 5,398,354), hereafter “Balonick”.
Regarding claim 33, Brogden in view of Rensink and McCain the mattress of claim 32. 
However, Brogden in view of Rensink and McCain does not explicitly disclose wherein said lower mattress ticking assembly covers a portion of said second top side of said second mattress core assembly adjacent to the peripherally-extending side of said second lower mattress core assembly (As illustrated in Balonick: FIG. 3).
Regardless, Balonick teaches (FIGS. 1-3) a mattress (as illustrated in FIG. 3), with a mattress core assembly (As illustrated in FIG. 3), wherein said mattress core assembly comprises a first upper mattress core assembly (above 66 as illustrated in FIG. 3) disposed on a second lower mattress core assembly (66 and 67, FIG. 3), said first mattress core assembly having a first top side (horizontal surface beneath 26; FIG. 3), a first bottom side (nearingly adjacent with 66; FIG. 3), and a first peripherally-extending side (nearest numeral 26 on the top foam element illustrated in FIG. 3) disposed between said first top side and said first bottom side (As illustrated in FIG. 3), and said second mattress core assembly (66/67; FIG. 3) having a second top side (the top surface of 66; FIG. 3), a second bottom side (the surface beneath 67; FIG. 3), and a second peripherally-extending side disposed between said second top side and said second bottom side (spanning between the top surface of 66 and the bottom surface of 67; FIG. 3), and wherein said upper mattress ticking assembly covers said first top side (As illustrated in FIG. 3), said peripherally-extending sides of said first and second core (as illustrated in FIG. 3).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the second mattress core assembly and the engagement with the lower mattress ticking assembly of Balonick (66/67, FIG. 3; 34; FIG. 2) into the mattress core assembly of Brogden in view of Rensink and McCain (Brogden: as illustrated in FIG. 2). Where notably the second core of Balonick permits the capability to modularly remove central bedding elements therein by nature of the secured second mattress core assemblage (as illustrated in FIG. 1).
It would have been simple modification to have incorporated engagement of the second mattress core assembly with the lower mattress ticking assembly of Balonick (66/67, FIG. 3; 34; FIG. 2) into the mattress core assembly of Brogden in view of Rensink and McCain (Brogden: as illustrated in FIG. 2), where the incorporation thereof would avail a user the capability to modularly swap out cushioning elements as Balonick demonstrates (FIGS. 1 and 3), thereby permitting the user to customize the feel of the mattress further to their liking. Notably, Brogden in view of Rensink, McCain and Balonick retains its upper mattress ticking wherein a portion of the bottom side of said core adjacent to the peripherally-extending edge is covered.
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brogden in view of Rensink and McCain in further view of itself with Murphy et al. 20090094755, hereafter “Murphy” used as a teaching reference.
Regarding claim 40, Brogden in view of Rensink and McCain discloses the mattress of claim 34 wherein said fire barrier layer comprises a fire barrier sock disposed between said upper mattress ticking assembly and said mattress core assembly (Rensink: as stated in paragraphs 0007 and 0027).
However, Brogden in view of Rensink and McCain does not explicitly disclose wherein the fire barrier layer sock is comprised of a knitted material.
Regardless, Brogden in view of Rensink and McCain discloses the claimed invention except for the fire barrier layer sock being made of a knitted material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the fire barrier layer sock out of a knitted material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Where the results would have been predictable as Murphy teaches (paragraph 0043: “foam core 10 may be encapsulated in a sleeve of tubular knitted fire barrier sleeve or fabric”) a fire barrier sock that is made of a knitted material, and both Murphy and Brogden (and Rensink and McCain) are all concerned with bedding assemblies that surround a mattress.
Response to Arguments
Applicant’s arguments, see Remarks (pages 10 and 11), filed April 4th, 2022, with respect to Non-Compliance alongside the Claim Objections and 112b Rejections directed to claims 21-23, 25, and 32 have been fully considered and are persuasive.  The Non-Compliance alongside the Claim Objections and 112b Rejections (directed to claims 21-23, 25, and 32) of March 28th, 2022 and September 13th, 2021 respectively has been withdrawn. 
Applicant's arguments filed April 4th, 2022 have been fully considered but they are not persuasive.
Notably, applicant alleges (Remarks: page 12) that the definition of original draws consideration from paragraph 00171. However, there is no explicit for “originally manufactured” Only originally purchased. Furthermore, the understanding of ‘original’ is also a concerning term as a relative term that does not possess a particular definition and posed issue with concern that it is the office’s determination of what constitutes “original” but not the patent itself (and poses trouble with defining the scope of the bounds under broadest reasonable interpretation in the absence of an explicit definition).
Applicant further recites a citation to paragraph 00172 that “the ticking assembly depicted herein by the present disclosure of the outermost fabric assembly of the mattress as it is manufactured” is the support for ‘an initially manufactured mattress’. However, the particular language of ‘initial’ is not explicitly defined in applicant’s specification and disclosure. The nature of ‘initially manufactured’ is still open to broadest reasonable interpretation as there is a lack of deliberate, and explicit definiteness to the term ‘initially’. It is further considered that the whole applicant’s disclosure appears to be directed toward modularity of the ticking assemblies (paragraphs 0039, 00144-00147, and 00219 among others) which note removability, replacement and adding of the ticking assemblies. Therefore, examiner earnestly cannot see the phrase ‘initially manufactured’ (both lacking explicit definition, and the disclosure possessing numerous passages of modular and conflicting or contending passages) to form a definition narrower than the word itself in the broadest reasonable interpretation. Moreover, the combination of references take into consideration the combination of a ticking assembly of the type displayed in Brogden (and such ‘ticking’ conforming to applicant’s explicit definition in paragraph 00187(c)); with the flame resistant properties modified into the assembly of Brogden, to thereby produce a mattress with flame resistant properties of those prescribed by Applicant. If such assembly is provided as a kit as prescribed by the modification/combination, it is considered the combination avails ‘an initially manufactured mattress’, where such mattress ‘meets flammability standards’.
Its further considered applicant’s depiction for an initially manufactured mattress (see Remarks: page 13), does not appear to be provided in the depictions, however, such depiction seems to show a ticking that may be modularly placed over the mattress core assembly and fire barrier (with the ticking possessing a noticeably open bottom). So it’s not clear or understood why such depiction differentiates from Brogden which has an outermost layer that is applied to the mattress and upholstery thereof per applicant’s explicit definition [00187(c)]. While applicant alleges (remarks: page 15-16) the understanding of Brodgen is unreasonable, as laypersons would not readily understand such references; however it is applicant’s own explicit definitions Examiner is reliant on in the examination of Brogden and other prior art.
Furthermore, while applicant argues that Examiner should conform to the statutes and definitions of 16 CFR 1632, Applicant has provided their own explicit definitions to the claim language and terms. It is the consideration of the office that intrinsic evidence (evidence provided in the disclosure) outweighs extrinsic evidence (evidence and understanding outside the disclosure). It is explicitly defined by applicant as intrinsic evidence (that with precedent has held greater significance than extrinsic evidence such as dictionaries, technical manuals, codified laws like 16 CFR 1633) that “Mattress means a ticking filled with a resilient material used alone or in combination with other products intended or promoted for sleeping upon” [00187(a)]. Where it is considered by the previous explicit definition of ticking that Brogden’s reference 10 is located interior and enveloped entirely by the outermost fabric layer (12/14; FIG. 2), where the mattress whether of foam, spring, air, water, or otherwise would be a resilient material that can be used alone and is intended or promoted for sleeping upon. Therefore, by applicant’s own explicit definition a mattress can be the operative core of the tickings in Brogden; where the entire assembly itself can be “a mattress” by applicant’s own asserted explicit definitions. Even the common definition of ticking may conventionally be known to be “a strong, durable material, typically striped, used to cover mattresses and pillows” (Oxford Languages). Brogden’s ‘encasings’ appear to fit the definition of ‘tickings’ and can be considered ticking by any other word in light of the similarity of the materials (fabric) the location (the outermost layer), and the function (enclosing the core and upholstery materials of the mattress) which satisfies applicant’s explicit definition. Therefore, Examiner is not persuaded that Brogden does not disclose the features of the independent claims (alongside any modifying arts) and the Rejection is maintained for reasons of record and matters elaborated upon in regard to applicant’s own explicit definitions.
Examiner will again note, the understanding of laypersons and those skilled in the art, while of consideration, is viewed under applicant’s own explicit definitions.
Notably, applicant alleges that Brogden does not disclose ‘tickings’ but instead only ‘encasings’ (Remarks: page 16). Notably Examiner considered on this basis whether this feature was disclosed in the art or not. In further study of applicant’s Specification, applicant explicitly defined a ‘ticking’ as “the outermost layer of fabric or related material that encloses the core and upholstery materials of a mattress or mattress pad. A mattress ticking may consist of several layers of fabric or related materials quilted together” (paragraph 00187(c)). Given that Brogden does disclose the outermost encasings to be fabric (as explained and set forth in claim 34 above), and is the outermost layer that encloses the core and upholstery materials (the mattress: 10; FIG. 2), it does appear that Brogden discloses such a ‘ticking’ through references 12 and 14 that comprise the fabric material and are the outermost layer.
Examiner respectfully disagrees that ticking has to be improperly redefined. Examiner is respectfully using applicant’s own explicit definitions to understand the claim language as explained forth immediately above.
Where further it is explicitly defined by applicant as intrinsic evidence (that with precedent has held greater significance than extrinsic evidence such as dictionaries, technical manuals, codified laws like 16 CFR 1633) that “Mattress means a ticking filled with a resilient material used alone or in combination with other products intended or promoted for sleeping upon”. Where it is considered by the previous explicit definition of ticking that Brogden’s reference 10 is located interior and enveloped entirely by the outermost fabric layer (12/14; FIG. 2), where the mattress whether of foam, spring, air, water, or otherwise would be a resilient material that can be used alone and is intended or promoted for sleeping upon. Therefore, by applicant’s own explicit definition a mattress can be the operative core of the tickings in Brogden; where the entire assembly itself can be “a mattress” by applicant’s own asserted explicit definitions. Even the common definition of ticking may conventionally be known to be “a strong, durable material, typically striped, used to cover mattresses and pillows” (Oxford Languages). Brogden’s ‘encasings’ appear to fit the definition of ‘tickings’ and can be considered ticking by any other word in light of the similarity of the materials (fabric) the location (the outermost layer), and the function (enclosing the core and upholstery materials of the mattress). Therefore, Examiner is not persuaded that Brogden does not disclose the features of the independent claims (alongside any modifying arts) and the Rejection is maintained for reasons of record and matters elaborated upon in regard to applicant’s own explicit definitions.
Because Brogden (as a whole) is considered to be the mattress as set forth prior, the application of Rensink would be teaching for ‘said mattress’ of Brogden to have flame resistant properties that meets the flammability standards of the 16CFR 1633” since all mattresses are required to meet this standard if they are to be sold in the U.S. Whether the application of flame resistance is through the tickings of Brogden or through the core assembly (through the constituent mattress 10), the combination of Rensink and Brogden will still teach a mattress having flame resistant properties that meets the flammability standards of the 16 CFR 1633. Since Brogden is in fact a mattress by applicant’s own explicit definitions, the flammability standard would still be required to be met. Applicant further admits (page 14, second to last paragraph) that at most, one skilled in the art in light of the teachings of Brogden would interpret that the mattress of Brogden i.e., a conventional mattress having the fixed sewn ticking or mattress having a removable ticking with a zipper may be made to satisfy the flammability standards. In other words the ‘mattress’ (as applicant’s own explicit definitions set forth), must in some part have flame resistant properties that meet the flammability standards when parsing applicant’s independent claims to the explicit definitions outlined in paragraph 00187. Therefore, Examiner is not persuaded that Brogden in view of Murphy does not teach a mattress that has flame resistance that meets the flammability standards of 16 CFR 1633 as applicant’s invention considers, and therefore the Rejections correspondent thereto are maintained for reasons of record and the explanation of the art further expounded upon as set forth in the current Office Action. With regard Applicant’s allegation (page 14, final paragraph) Brogden does not possess a nested zipperless mattress ticking, Examiner directs attention to the previously discussed matter concerning the presence of tickings in Brogden.
While applicant argues a mattress has one ticking when initially formed, if the assembly of Brogden and Rensink are provided at the outset of a purchase (a mattress set, or kit, an overall assembly), an initially manufactured mattress is provided under the very particular explicit definitions applicant explicitly sets forth. Furthermore, Examiner does not respectfully understand applicant’s argument directed thereto as applicant’s own invention particularly notes that tickings can be; and are even preferably removed, replaced, and otherwise added (paragraphs 0039, 00144-147, and 00219 among others).
While applicant alleges that Brogden is not directed to the forming of a conventional mattress (Remarks: page 18), applicant’s invention is not directed to the forming of such a mattress either. Notably, the forming of a mattress would respectfully be “a method” not “an apparatus”. And moreover, examiner only interprets mattress and ticking as set forth by applicant’s own explicit definitions as previously stated.
It is noted that while applicant draws support to one passage in the specification (00171) to attempt support of an explicit definition of what ‘initially’ is, there is far more passages of applicant’s that do not seem to conform with that particular passage. And while they may be alternate embodiments, there is a lack of explicit definition in light of the fact there is a lack of deliberateness and exactness necessitated of an explicit definition. “it is important to note that any special meaning assigned to a term "must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention… But, where the specification is ambiguous as to whether the inventor used claim terms inconsistent with their ordinary meaning, the ordinary meaning will apply” (MPEP 2111.01 is relevant). Because applicant does not relay the term “initially” with consistency (and those of similar “original” limitation seeming to be modularly associable as set forth prior), the limitation of “initially” cannot be availed an explicit definition. However, this does not preclude applicant from amending the explicit language of that passage to the limitation to remove the ambiguity, discard the broadest reasonable interpretation, and avail the claim a narrower understanding that may potentially distinguish over the art. However, limitations cannot be read into the claims from the specification (absent an explicit definition). Such limitation would also constitute consideration to later claims (such as claim 27’s ‘not connected to one another’, and claim 28’s ‘releasably attachable’). If no after-market manipulation were possible by inclusion of language from 00171, such invention as that of claims 27 and 28 would not be achievable if such limitations were in antecedent independent claim 34 (as to ‘removable’ it would have to also be ‘addable’ or otherwise added onto a mattress by a consumer at a date subsequent to original purchase). The presence of such confliction in attempts to examine under the very narrow would-be scope of paragraph 00171 would introduce a bevy of issues to later claims that would include 112a and 112b issues. Therefore, the nature of “initially” is construed broadly (lacking deliberateness and exactness and consistency with the remainder of the disclosure), while the understandings of ‘ticking’ and ‘mattress’ are held to applicant’s own explicit definition.
In light of this, and those matters discussed previously, Rejection of claims 5-7, 10-11, and 16-36 and 40-53 are therefore maintained for reasons of record and for the explanations expounded upon as set forth in the current Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673 
                                                                                                                                                                                                       

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/7/2022